Citation Nr: 1712633	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for service-connected external hemorrhoid.

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected sleep apnea disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 1990 and from August 2005 to June 2006, with twelve years of inactive service between these two periods.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran provided testimony during a hearing before the undersigned in May 2013 via video conference. A transcript is of record.

These issues were previously before the Board in October 2014 and were remanded for further development. Specifically, the Board requested additional notice be provided to the Veteran, additional records be obtained, and a VA examination be provided. Regarding the increased rating for hemorrhoids, the requested actions were completed and the matter has been properly returned to the Board for appellate consideration. However, the directives regarding entitlement to service connection for hypertension were not substantially completed, and additional remand is required, as discussed below. See Stegall v. West, 11 Vet. App. 268 (1998); D'Arie's v. Peake, 22 Vet. App. 97 (2008).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran did not experience large or thrombotic hemorrhoids which were irreducible with excessive redundant tissue, evidence frequent recurrences, at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected hemorrhoid disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7336 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to an increased, compensable rating for his service-connected external hemorrhoid disability. Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran has been assigned a noncompensable rating under diagnostic code (DC) 7336 throughout the period on appeal. 38 C.F.R. § 4.114. Under DC 7336, a noncompensable rating is assigned for mild or moderate external or internal hemorrhoid. A higher, 10 percent, rating is warranted for external or internal hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. A maximum, 20 percent, rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. Id. As will be discussed, the criteria for a higher, compensable rating have not been met at any point during the period on appeal.

The Veteran filed his current claim in July 2008. A few months earlier, in April 2008, his private physician noted external hemorrhoids. In a September 2008 written statement, the Veteran described experiencing three to four flare-ups of hemorrhoids per week. During these flare-ups he described, "My tissue protrudes to a point that I have very sharp pain when making a bowel movement." He also described persistent bleeding, discomfort, sharp pain, and an inflamed rectum. A friend of the Veteran's submitted a written statement reporting the Veteran had described the same symptoms to him.

In December 2008, the Veteran was provided with a VA examination. The examiner reviewed the Veteran's medical history and personally interviewed and examined him. The examiner noted the Veteran's history of external hemorrhoids and complaints of rectal bleeding approximately once or twice per week. The Veteran reported his private physician advised treatment with Preparation H and Sitz bath. Physical examination revealed no active hemorrhoid or evidence of rectal tag, no tenderness, and good sphincter tone. The examiner opined the Veteran had hemorrhoids "without objective residual."

The Veteran continued to seek treatment for his hemorrhoids through 2009, and in January was prescribed a rectal suppository to treat this condition. In his June 2009 Notice of Disagreement (NOD), the Veteran described his hemorrhoids as "large" and would "fall" two to three times per week, causing hard bowel movements and constant diarrhea. He also described "frequently" needing to use a wad of toilet tissue to push the hemorrhoid back in.

In May 2014, the Veteran provided testimony before the undersigned. He again described similar symptoms as reported throughout the period on appeal, including bleeding approximately twice a week, itching, and pain. He treated his condition was sitz baths, Preparation H, suppositories, and using a "wad of tissue to kind of push the hemorrhoids back up." He described experiencing good days and bad days, and clarified his VA examination was provided on a good day. He works full-time as a supply tech, mostly doing data input, and sits for the majority of the day. He described that he used to take time off of work to deal with his hemorrhoids, but they started occurring so frequently he could not take off that much time.

That same month, the Veteran's wife, a certified nurse practitioner, submitted a written statement. She described the Veteran's hemorrhoids flared on "multiple occasions" and became large, painful, itchy, and protruding. He also frequently experienced bleeding and required immediate intervention with medication and Sitz bath during episodes. She also described the Veteran's manual pushing of the hemorrhoids to reduce pain and provide temporary relief.

In March 2015, the Veteran was provided with an additional VA examination to evaluate his current condition. He continued to receive treatment from his private physician, who recommended continued Preparation H and Sitz baths. His private physician advised the Veteran to have a colonoscopy, but one had not yet been completed. The Veteran described flare-ups approximately two to three times per week which are "really painful," bleed, and require him to manually push the hemorrhoid. The Veteran described this condition was unchanged since his December 2008 VA examination. He also denied any complaints of hemorrhoids affecting his job. Physical examination revealed no external hemorrhoids and mild internal hemorrhoids that are "soft, reducible, nontender to palpation, no bleeding or blood on glove. No thrombosed hemorrhoids." The examiner opined this condition would have no impact on the Veteran's ability to work.

In August 2016, the Veteran was provided with a third examination. The Veteran reported symptoms of blood in stool with bowel movement, diarrhea, constipation, and flare-ups two to three times per week. Upon examination, there were no external hemorrhoids, fissures, or other abnormalities. Sphincter tone was good upon palpation, with no internal hemorrhoids. The examiner noted there was no "gross red blood per rectum visualize." The examiner again opined the Veteran's hemorrhoids had no impact on his ability to work.
Based on the foregoing, the evidence does not reflect the Veteran experienced large or thrombotic hemorrhoids which were irreducible with excessive redundant tissue and evidencing frequent recurrences, the criteria for a compensable rating, at any point during the period on appeal.

The Veteran has consistently reported he experienced symptoms of pain, itchiness, bleeding, diarrhea and/or hard stools, and hemorrhoids occurring approximately two to three times per week which required manual pushing. Because these symptoms all come to the Veteran through his senses, his statements are competent. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, because he has consistently reported these same symptoms, and the same symptoms are reflected in statements from his friend and wife, the Board finds no reason to doubt the veracity or credibility of his lay statements. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, consideration of these competent and credible lay statements still do not meet the criteria for a higher rating.

Instead, throughout the period on appeal physical examination has revealed no, or at most mild, hemorrhoids. For example, no internal or external hemorrhoids were noted during his December 2008 and August 2016 VA examinations. During his March 2015 examination, physical examination revealed only mild internal hemorrhoids. The claims file does not include a report from any additional physical examination revealing large hemorrhoids. Although the Veteran has competently and credibly described reoccurring hemorrhoids approximately two to three times per week, the file does not include any medical evidence suggesting these hemorrhoids were large or thrombotic, or otherwise more than mild or moderate in severity. Therefore, the criteria for a higher, compensable, schedular rating have not been met.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

In this case, the Veteran's symptoms of pain, itchiness, and blood in stools are not contemplated by the schedular criteria. However, these symptoms do not constitute an exceptional disability picture outside the governing norms. The Veteran described leaving work early or taking time off due to his hemorrhoids in 2008. However, sometimes leaving work early does not constitute marked interference with employment. Instead, all three examiners opined the Veteran's hemorrhoid disability had no impact on his employment, and during his most recent VA examination the Veteran reaffirmed he continues to be employed on a full-time basis. The evidence also does not reflect the Veteran was hospitalized for his hemorrhoids at any point during the period on appeal. Therefore, the evidence does not reflect factors such as marked interference with employment or frequent hospitalization, and the Veteran's symptoms of pain, itchiness, and blood in stools do not constitute a disability picture outside of the norm. Accordingly, step two of the Thun analysis has not been met, and referral for extraschedular consideration is not required.

Additionally, the Veteran and his representative have not asserted that the combined effect of the Veteran's hemorrhoid disability and other service-connected disabilities are not adequately considered by the schedular criteria, and therefore this matter will not be further addressed by the Board. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).
Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. However, the Veteran continues to be employed on a full-time basis, as he reported as recently as his August 2016 VA examination. Rice is inapplicable since there is no evidence of unemployability.

Based on all of the foregoing, the Veteran's appeal for an increased, compensable, rating for his service-connected hemorrhoids is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter in August 2008. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided with a hearing in May 2014 which complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). See Bryant v. Shinseki, 23 Vet. App. 488 (2010). Any error in notice provided during the Veteran's hearing constitutes harmless error. Scott, 789 F.3d at 1381.

Turning to the duty to assist, all identified VA medical records have been obtained and associated with the claims file. VA also obtained all identified private records for which the Veteran provided a completed medical release, through approximately 2008. During his hearing the Veteran reported he recently went to a new doctor and indicated he would submit these identified private records. The record was held open for a period of sixty days to allow the Veteran to submit these records, however no records were received. In a December 2014 letter, VA again requested the Veteran either submit his relevant private records or a completed medical release, however no response was received from the Veteran. Although these updated, private records may be potentially relevant, the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Without cooperation from the Veteran, VA is unable to obtain these private medical records. Because the Veteran has failed to submit these records or the required release in response to multiple requests from VA, the Board finds any additional such requests would be futile. Accordingly, no further action is required by VA.

The Veteran was also provided with three VA examinations, the reports of which have been associated with the claims file. The Veteran stated his first examination was provided on a good day for his disability, and therefore he was provided with two additional examinations. Neither the Veteran nor his representative has voiced any issue with the adequacy of these later examinations. See Scott, 789 F.3d at 1381.

Based on the foregoing, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The Veteran's appeal for an increased, compensable, rating for his service-connected hemorrhoids is denied.


REMAND

In October 2014, the Board remanded the issue of entitlement to service connection for hypertension for, among other reasons, a VA examination. Such examination was provided in March 2015. Once VA provides an examination it much ensure the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner provided an adequate opinion regarding direct service connection. However, the examiner did not adequately address whether the Veteran's diagnosed hypertension was aggravated by his service-connected sleep apnea. The examiner opined the proximate cause of sleep apnea was often a "developmentally narrow oropharyngeal airway" in additional to elevated body mass index and natural aging. However, the examiner did not opined as to whether sleep apnea could permanently increase the severity of the Veteran's hypertension. Accordingly, remand for a supplemental opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the March 2015 VA examiner, if available, or to an equally as qualified medical professional. Re-examination of the Veteran is not required, unless needed by the examiner.

The examiner is asked to answer the following question, and provide a complete rationale for any opinion expressed:

Is it as likely as not (50 percent or greater) that the Veteran's diagnosed hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected sleep apnea?
	
In answering this question the examiner is asked to specifically consider:

* The medical studies relating hypertension and sleep apnea submitted by the Veteran in July 2014
* The Veteran's July 2014 lay statement relating his hypertension to his sleep apnea
* The May 2015 and July 2015 written statements from the Veteran's private physician relating sleep apnea and hypertension.
	
2. The AOJ should review the supplemental VA examiner's opinion and ensure it is adequate. After an adequate opinion is obtained, readjudicate the appeal considering all evidence, including the new evidence submitted since the last supplemental statement of the case (SSOC). If the claim remains denied, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


